DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of JP2013-157656 has been filed in parent Application No. 14/981,872 on March 27, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 03, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Chad Herring (Reg. No. 41,067) on April 12, 2021. Applicant’s approval was obtained on April 19, 2021. 

Amendments to the claims:
Claims 1, 3-5, 7-10, 12-14, 16-19 and 21-22 are amended based on the following reasons:
Claims 1, 10 and 19 are amendment to clarify the scope of the claimed invention, to recite the allowable subject matter as processer performed steps, and to properly reflecting the utility and the technological improvement of the claimed invention.
Claims 3-5, 7-9, 12-14, 16-18 and 21-22 are amended to clarify the claim languages.
Claims 2, 6, 11, 15 and 20 are canceled for the reason that the features are already recited in the corresponding independent claims.

Claim 1. An ultrasound diagnostic device, comprising: 
a probe including a plurality of elements that generate and transmit ultrasound waves and receive ultrasound waves reflected from an inspection target; 
a transmission unit that transmits ultrasound waves from the plurality of elements so as to transmit an ultrasound beam by forming a transmission focus in a predetermined direction in each of two or more different openings of the probe;
a memory; and 
a processor coupled with the memory, wherein the processor is configured 
a first reception focusing direction that is different from the predetermined direction, the first reception focusing direction being a direction that passes through the transmission focus and is inclined by an angle with respect to the predetermined direction, 
to perform second reception focusing for each of the two or more different openings according to a common reflection point in a second reception focusing direction, and 
to determine a direction of a needle based on a result of the first reception focusing.  



Claim 3. The ultrasound diagnostic device according to claim [[2]]1, wherein the processor is further configured to combine results of the first reception focusing and the second reception focusing.  

Claim 4. The ultrasound diagnostic device according to claim 1, wherein the processor is further configured to perform the first reception focusing based on a delay time

Claim 5. The ultrasound diagnostic device according to claim 1, wherein the processor is further configured to perform the first reception focusing based on an assumption that there is specular reflection at each point in the first reception focusing [[other ]]direction, and based on an assumption that there is a sound source at a second point that is different from each point in the first reception focusing [[other ]]direction, and perform the first reception focusing for each point in the first reception focusing [[other ]]direction based on a delay time for the assumed sound source.  

	Claim 7. The ultrasound diagnostic device according to claim 1, further comprising an operating unit that is configured to receive user designation of the first reception focusing [[other ]]direction.  

Claim 8. The ultrasound diagnostic device according to claim 7, wherein the operating unit is configured to receive the user designation of the first reception focusing [[other ]]direction based on information related to a fixed direction of [[a ]]the needle.  

Claim 9. The ultrasound diagnostic device according to claim 7, wherein the operating unit receives the user designation of the first reception focusing [[other ]]direction based on a result of last first reception focusing performed by the processor.  

Claim 10. An ultrasound diagnostic method, comprising: 
transmitting an ultrasound beam from a plurality of elements by forming a transmission focus in a predetermined direction in each of two or more different openings of the probe
wherein the probe includes the plurality of elements that generate and transmit ultrasound waves and receive the ultrasound waves reflected from an inspection target; [[and ]] 
performing first reception focusing for each reception signal received by each element of the probe according to reflection in a first reception focusing the first reception focusing direction being a direction that passes through the transmission focus and is inclined by an angle with respect to the predetermined direction, 
performing second reception focusing for each of the two or more different openings according to a common reflection point in a second reception focusing direction, and 
determining a direction of a needle based on a result of the first reception focusing.  



Claim 12. The ultrasound diagnostic method according to claim [[11]]10, further comprising combining results of the reception focusing of the first reception focusing and the second reception focusing.  

Claim 13. The ultrasound diagnostic method according to claim 10, wherein performing the first reception focusing includes performing reception focusing based on a delay time

Claim 14. The ultrasound diagnostic method according to claim 10, wherein performing the first reception focusing includes performing the first reception focusing based on an assumption that there is specular reflection at each point in the first reception focusing [[other ]]direction, and based on an assumption that there is a sound source at a second point that is different from each point in the first reception focusing [[other ]]direction, and performing the first reception focusing for each point in the first reception focusing [[other ]]direction based on a delay time for the assumed sound source.  

Claim 16. The ultrasound diagnostic method according to claim 10, further comprising designating the first reception focusing [[other ]]direction.  

Claim 17. The ultrasound diagnostic method according to claim 16, wherein designating the other direction includes designating the first reception focusing [[other ]]direction based on information related to a fixed direction of [[a ]]the needle.  

Claim 18. The ultrasound diagnostic method according to claim 16, wherein designating the other direction includes designating the first reception focusing [[other ]]direction based on a result of the first reception focusing that has been performed last time.  

Claim 19. A non-transitory storage medium storing an ultrasound diagnostic program that causes a computer to execute processing comprising: 
transmitting an ultrasound beam from a plurality of elements by forming a transmission focus in a predetermined direction in each of two or more different openings of the probethe ultrasound waves reflected from an inspection target; [[and ]] 
a first reception focusing the first reception focusing direction being a direction that passes through the transmission focus and is inclined by an angle with respect to the predetermined direction, 
performing second reception focusing for each of the two or more different openings according to a common reflection point in a second reception focusing direction, and 
determining a direction of a needle based on a result of the first reception focusing.  



Claim 21. The storage medium according to claim [[20]]19, wherein the processing further comprises combining results of the reception focusing of the first reception focusing and the second reception focusing.  

Claim 22. The storage medium according to claim 19, wherein performing the first reception focusing includes performing reception focusing based on a delay time

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, 16-19 and 21-22 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 10 and 19 in regard to the features of “forming a transmission focus in a predetermined direction in each of two or more different openings of the probe, performing a first reception focus in a first reception focusing direction that passes through the transmission focus and is inclined by an angle with respect to the predetermined direction, and performing a second reception focus for each of the openings according to a common reflection point in a second reception focusing direction", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 3-5, 7-9, 12-14, 16-18 and 21-22 are allowed at least by virtue of their respective dependency upon an allowable claim.



Karasawa et al., US 2010/0056917 A1. Karasawa discloses an ultrasound probe comprising a transmission unit that transmits an ultrasound beam by forming a transmission focus in a direction, and a reception focusing unit that performs reception focus in another direction that is the first reception focusing direction. However, Karasawa does not teach that the transmission focus is formed in each of the tow or more openings of the probe, nor does it teach a second reception focusing for each opening according to a common reflection point in the second direction.
Kamiyama et al., JP2012245092A. Kamiyama teaches an ultrasound apparatus that transmits a transmission beam corresponding to a prescribed transmission direction and a prescribed transmission focus, generates at least two receiving beams corresponding to at least two receiving direction different from the transmission direction. However, Kamiyama does not teach that the transmission focus is formed in each of the two or more different openings of the probe, and the second reception focus for each opening is according to a common reflection point in the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/           Examiner, Art Unit 3793